                                                  U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  July 8, 2021

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

              Re:    United States v. Carlos Rodriguez, 21 Cr. 418

Dear Judge Krause:

       Defendant Carlos Rodriguez was brought before the Court today for his initial
appearance on the above-referenced indictment (the “Indictment”), which charges him with 16
counts of aiding in the preparation of false and fraudulent federal income tax returns.
Accordingly, the Government respectfully requests that Your Honor sign an order unsealing the
Indictment.

       Thank you for your consideration.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney



                                           By:
                                                  ___________________________
                                                  Jeffrey C. Coffman
                                                  Assistant United States Attorney
                                                  (914) 993-1940


SO ORDERED:


______________________________
HON. ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York
